Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony P. DeRosa on 3/31/2021.

The application has been amended as follows: 

Claims 14-20 are cancelled.

Claims 1, 5, and 6 are amended according to the markups below:

1. (Currently Amended) A method of determining an azimuth pointing direction of a base station antenna, the method comprising: 
providing a base station antenna that includes a first Global Navigation Satellite System ("GNSS") antenna, a second GNSS antenna, a third GNSS antenna and a fourth GNSS antenna mounted thereon, where a first imaginary line extends between the first and second GNSS antenna, a second imaginary line extends between the first and third GNSS antenna, a third imaginary line extends between the first and fourth GNSS antenna, a fourth imaginary line extends between the second and third GNSS antenna, a fifth imaginary line extends between the second and fourth GNSS antenna, and a sixth imaginary line extends between the third and fourth GNSS antenna; 
receiving s from a 
monitoring the number of GPS satellites from which each GNSS antenna receives a signal; 
determining azimuth angles of at least two of the first through sixth imaginary lines based on the received signals; and 
determining the azimuth pointing direction of the base station antenna based at least in part on the determined azimuth angles of the at least two of the first through sixth imaginary lines by weighting the determined azimuth angles of the at least two of the first through sixth imaginary lines that extend to a one of the first through fourth GNSS antennas that tracks the most GPS satellites more heavily than the azimuth angles associated with another of the GNSS antennas.  

5. (Previously Presented) The method of Claim 1, wherein the weighting comprises determining a weighted average of the determined azimuth angles 

6. (Currently Amended) A method of determining an azimuth pointing direction of a base station antenna, the method comprising: In re: Michaelis et al. Application No. 16/060,844 Filed: June 8, 2018 Page 4 of 14 
providing a base station antenna that includes a first Global Navigation Satellite System ("GNSS") antenna, a second GNSS antenna, a third GNSS antenna and a fourth GNSS antenna mounted thereon, where a first imaginary line extends between the first and second GNSS antenna, a second imaginary line extends between the first and third GNSS antenna, a third imaginary line extends between the first and fourth GNSS antenna, a fourth imaginary line extends between the second and third GNSS antenna, a fifth imaginary line extends between the second and fourth GNSS antenna, and a sixth imaginary line extends between the third and fourth GNSS antenna; 
tracking signals from a plurality of Global Positioning System ("GPS") satellites at the first, second, third and fourth GNSS antenna; 
determining a number of GPS satellites that each of the first, second, third and fourth GNSS antenna are tracking; 
selecting 
determining azimuth angles of the imaginary lines that extend to the selected two of the first through fourth GNSS antenna; and
determining the azimuth pointing direction of the base station antenna 
 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469.  The examiner can normally be reached on Monday-Thursday, 9AM - 4PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARDKEITH can be reached on (571)272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSI J GALT/Primary Examiner, Art Unit 3648